510 U.S. 805
Delaware et al.v.New York.
No. 111, Orig.
Supreme Court of United States.
October 4, 1993.

1
Motion of Delaware to strike the amended complaints in intervention denied. Amended complaints in intervention and answers of New York are referred to the Special Master. Counterclaims of New York are stricken without prejudice to move for leave to file such counterclaims in this Court. Should such leave be sought and responses filed with this Court, the motion and responses will be referred to the Special Master. [For earlier decision herein, see, e. g., 507 U. S. 490.]